Citation Nr: 1022991	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tailbone fracture residuals.

2.  Entitlement to a compensable rating for epidermophytosis 
of the feet for the period prior to May 19, 2009.

3.  Entitlement to a rating in excess of 10 percent for 
epidermophytosis of the feet for the period from May 19, 
2009.

4.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claims of entitlement to 
service connection for "jungle rot" and a "tailbone" 
fracture; denied service connection for posttraumatic stress 
disorder (PTSD), a kidney disorder claimed as secondary to 
Agent Orange exposure, and a liver disorder claimed as 
secondary to Agent Orange exposure; denied increased 
disability evaluations for the Veteran's bilateral hearing 
loss disability and epidermophytosis of the feet; and denied 
a total rating for compensation purposes based on individual 
unemployability.  In April 2005, the RO established service 
connection for PTSD and assigned a 50 percent evaluation for 
that disability.  

In January 2008, the Board remanded the Veteran's appeal to 
the RO for additional action.  In September 2008, the Board 
denied service connection for both a kidney disorder claimed 
as secondary to Agent Orange exposure and a liver disorder 
claimed as secondary to Agent Orange exposure; denied an 
increased evaluation for the Veteran's bilateral hearing loss 
disability; and remanded the issues of whether new and 
material evidence had been received to reopen his claims of 
entitlement to service connection for both for "jungle rot" 
and a "tailbone" fracture; an increased evaluation for his 
epidermophytosis of the feet; and a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.

In June 2009, the RO increased the evaluation for the 
Veteran's epidermophytosis of the feet from noncompensable to 
10 percent and effectuated the award as of May 19, 2009.

In a December 2009 decision, the Board dismissed the claim 
pertaining to jungle rot; it also remanded the remaining 
issues for additional evidentiary development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for a tailbone fracture; a November 1996 rating 
decision also denied service connection for a tailbone 
fracture; the Veteran did not appeal either decision.

2.  The evidence received since the November 1996 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for residuals of tailbone fracture.

3.  For the period prior to May 19, 2009, the evidence 
demonstrates that epidermophytosis of the feet was manifested 
by no objective symptoms.

4.  For the period from May 19, 2009, epidermophytosis of the 
feet is manifested by open ulcers, generalized xerosis, and 
silvery scaling; more than 5 percent but less than 20 percent 
of the Veteran's body is affected.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of tailbone fracture.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  For the period prior to May 19, 2009, the criteria for a 
compensable evaluation for epidermophytosis of the feet have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2002); Diagnostic Codes 
7806, 7813 (2009).

4.  For the period from May 19, 2009, the criteria for an 
evaluation in excess of 10 percent for epidermophytosis of 
the feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in April 2002 discussed the evidence necessary 
to support the Veteran's claims.  He was invited to submit 
evidence demonstrating worsening of his service connected 
foot disability, and the meaning of "new" and "material" 
was discussed.  He was told that VA would make reasonable 
efforts to assist him in obtaining evidence supportive of his 
claim.  

In April 2009 the Veteran was told the basis of the previous 
final denial of service connection for a tailbone fracture.  
The letter discussed VA's and the Veteran's responsibilities 
with respect to obtaining evidence.  This letter also 
discussed the manner in which VA determines disability 
ratings and effective dates.  
Except as discussed below, the Board finds that the content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With respect VA's duty to assist, the Board notes that a VA 
skin examination was conducted.  The Board finds that the 
examination was adequate in that it was performed by a 
neutral, skilled provider who accurately recited the 
Veteran's history.  With respect to the previously denied 
claim, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  
See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	New and Material Evidence

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a June 1996 rating decision, the RO denied service 
connection for a tailbone fracture.  It noted that service 
medical records and VA outpatient treatment records were 
silent for a diagnosis of or treatment for a tailbone 
fracture.  In a November 1996 rating decision, the RO again 
denied service connection for a tailbone fracture.  The RO 
determined that there was no evidence of a chronic 
disability, noting that neither the service records nor 
current evidence reflected the claimed disability.  

Of record at the time of the 1996 rating decisions were the 
Veteran's service treatment records.  They show that in March 
1968, the Veteran reported having fallen 150 feet from a 
mountain.  He was admitted and remained hospitalized for 
three days.  At discharge, physical examination revealed full 
range of motion of the back and hips; there was tenderness 
over the left buttock.  X-rays were noted to be normal.  The 
provider noted that the Veteran's symptoms resolved rapidly 
with bed rest and mild analgesics.  He was discharged to duty 
with a diagnosis of left buttocks contusion. On discharge 
physical examination, the Veteran's spine and other 
musculoskeletal system were normal.  He was determined to be 
qualified for release from active duty.

Also of record was the report of a November 1980 VA 
examination.  At that time, the Veteran reported that his 
back had hurt since service.  On physical examination, his 
posture and carriage were good.  No clinical findings were 
made with respect to his back or spine.

In a July 1986 statement, the Veteran indicated that he 
sustained a back injury in Vietnam and that he had 
experienced pain since then.  

An April 1987 private treatment record contains an impression 
of chronic low back pain.  At that time, the Veteran reported 
he had sustained an injury in 1968 when he fell 100 feet.  

Evidence received since the November 1996 rating decision 
includes statements made by the Veteran.  In his February 
2002 petition to reopen, he stated that he had sustained 
injuries in a fall.  In a May 2002 statement, he indicated 
that he fell 100 feet while acting as point man on a patrol.  

A June 2002 record from Portable Medical Diagnostics, Inc. 
indicates that the Veteran's lumbar spine was normal.  

A November 2003 VA treatment record indicates the Veteran's 
report of a fall from a mountain in which he sustained a back 
injury.  He stated that he originally had thought that he 
hurt his tailbone, but that he thought it was a nerve.  He 
related that X-rays had been negative.

The Veteran was assessed with back strain in March 2005, at 
North Broward Hospital.  

In an April 2009 statement, the Veteran again described the 
circumstances surrounding his claimed tailbone injury.  He 
indicated that he had experienced pain and discomfort since 
then.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for residuals of a tailbone fracture.

Evidence of a chronic disability in service and a current 
disability remains absent from the record.  The Veteran has 
stated that he sustained injuries in service; the Board 
acknowledges that the Veteran suffered a contusion to his 
buttocks during service.  However, the evidence does not 
demonstrate that the Veteran sustained a tailbone fracture, 
or that he has residuals of the claimed injury.   The 
statements by the Veteran regarding the in-service injury are 
similar to those made at the time of the previously denied 
claim, and are therefore redundant.  Moreover, the Veteran 
has failed to identify or submit evidence demonstrating any 
tailbone fracture in service.  In summary, the defect 
existing at the time of the November 1996 rating has not been 
cured, and the claim may not be reopened.

In summary, none of the evidence added to the file since the 
November 1996 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
residuals of a tailbone fracture.  Accordingly, the claim is 
not reopened.

	Evaluation of Epidermophytosis of the Feet

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). 38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  In considering the severity 
of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Powell 
v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that further 
staging is not warranted for the periods considered.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2009).

Service connection was granted for epidermophytosis of the 
feet in a January 1981 rating decision.  A noncompensable 
evaluation was assigned.  The Veteran submitted the instant 
claim for increase in February 2002. 

A November 2003 VA outpatient record indicates the Veteran's 
complaint of itching, but does not discuss where the symptom 
was occurring.  

A December 2003 VA outpatient record indicates that the 
Veteran's skin was warm and dry with no lesions.  No pedal 
edema was noted.  On diabetic foot examination in December 
2003, there were no abnormalities on visual inspection.  

A March 2004 treatment record includes a medication list 
which includes two topical medications.  However, the records 
do not include any discussion of the area of the body for 
which these medications were to be used.

An April 2009 record from Plantation General Hospital 
indicates that no acute rash was noted.

On VA skin examination in May 2009, the examiner noted that 
the Veteran had been treated over the years for 
dermatophytosis, tinea pedis, dyshidrotic eczema, and 
onychomycosis.  The Veteran reported that he was currently 
suffering from interdigital macerations that broke open into 
ulcers with draining blood.  He stated that he soaked his 
feet every night and was using a cream, with minimal effect.  
He stated that the course was constant.  No systemic symptoms 
were noted.  On physical examination, the provider noted that 
the percent of the Veteran's body affected was greater than 
five percent but less than 20 percent.  She indicated that 
there was generalized xerosis and silvery scaling.  The 
interdigital web spaces of all toes were macerated with open 
ulcers.  The diagnosis was dermatophytosis of the bilateral 
feet.  The examiner noted that there was no impact on the 
Veteran's activities of daily living.

This disability is evaluated pursuant to 38 C.F.R. § 4.118, 
diagnostic codes 7813-7806.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.  

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the Veteran's 
skin disorder changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise.  However, the effective date of 
a liberalizing law or VA issue may be no earlier than the 
date of the law or VA issue.  38 U.S.C.A. § 5110.

Under the old regulations, Diagnostic Code 7806 provides for 
a 10 percent rating if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

Under the new regulations, Diagnostic Code 7806 provides that 
a noncompensable rating is appropriate where there less than 
5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating is warranted if at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted if 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12- 
month period.  A 60 percent evaluation is warranted if more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the 
previous 12-month period.  Symptoms are otherwise rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

For the period prior to May 19, 2009, the Veteran's 
epidermophytosis of the feet is evaluated as noncompensably 
disabling.  A higher evaluation for this period requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area; or if at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy are required for a 
duration of less than six weeks in the previous 12 months.  
In this case, the evidence of record reflects the Veteran's 
complaints of itching and prescription of topical medication, 
but does not specify the area of the body affected by the 
reported symptoms.  Moreover, in December 2003, a diabetic 
foot examination revealed no abnormalities.  A private record 
dated in April 2009 indicates no finding of an acute rash.  
The evidence does not reflect that the Veteran has been 
prescribed systemic therapy for this disability.  
Additionally, there is no record of symptoms such as 
exfoliation, exudation, or itching specifically relating to 
the Veteran's feet.  In the absence of objective symptoms 
that meet the criteria for a 10 percent evaluation, the Board 
concludes that the current noncompensable evaluation is 
appropriate for this period.

For the period from May 19, 2009, epidermophytosis of the 
feet is evaluated as 10 percent disabling.  This evaluation 
is based upon the findings of the May 2009 VA examination.  
The examiner reported that the disability affected more than 
5 percent but less than 20 percent of the Veteran's body, and 
that there was generalized xerosis and silvery scaling.  She 
also noted that the interdigital spaces of the Veteran's toes 
were macerated with open ulcers.  The objective findings of 
the May 2009 VA examination warrant a 10 percent evaluation.  
A higher evaluation for this period requires evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement; or 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  There is no 
evidence of extensive lesions, marked disfigurement, or 
constant exudation or itching.  Less than 20 percent of the 
entire body is affected.  Again, there is no indication that 
the Veteran has been prescribed any systemic therapy for this 
disability.  As such, the Board finds that the criteria for a 
higher evaluation are not met, and that the current 10 
percent evaluation is appropriate for this period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected epidermophytosis of the feet has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  There is nothing in the way of evidence 
pertaining to treatment of this disability or time lost from 
work that would lead the Board to conclude that marked 
interference with employment has been shown.  Rather, the 
2009 VA examiner stated that the disability had no impact on 
the Veteran's activities of daily living.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).
 



ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim of entitlement to service 
connection for residuals of tailbone fracture is denied.

For the period prior to May 19, 2009, entitlement to a 
compensable evaluation for epidermophytosis of the feet is 
denied.

For the period from May 19, 2009, entitlement to an 
evaluation in excess of 10 percent for epidermophytosis of 
the feet is denied.


REMAND

The Veteran seeks a total rating based on unemployability due 
to his service connected disabilities.  A total rating based 
on unemployability due to service- connected disabilities may 
be granted if the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 3 8 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

The Veteran is in receipt of service connection for 
posttraumatic stress disorder, evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 40 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
peripheral neuropathy of the upper extremities, evaluated as 
10 percent disabling for each extremity; peripheral 
neuropathy of the lower extremities, evaluated as 10 percent 
disabling for each extremity; epidermophytosis of the feet, 
evaluated as 10 percent disabling; and bilateral hearing loss 
disability, evaluated as noncompensably disabling.  The 
Veteran maintains that his service connected disabilities 
have rendered him unemployable.  In light of the numerous 
service-connected disabilities and the Veteran's assertions, 
the Board concludes that examinations are warranted to 
determine whether such disabilities render the Veteran 
unemployable.

In light of the above discussion, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for VA medical 
and psychiatric examinations to determine 
whether his service-connected 
disabilities render him unable to obtain 
or maintain substantially gainful 
employment consistent with his education 
and occupational experience. A complete 
history should be elicited from the 
Veteran.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner(s) should provide an opinion 
regarding whether the Veteran's service-
connected medical disabilities or 
psychiatric disorders render him unable 
to obtain or maintain substantially 
gainful employment consistent with his 
education and occupational experience. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report(s).

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

3.  Readjudicate the Veteran's claim of 
entitlement to a TDIU, with application 
of all appropriate laws, regulations, and 
case law, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


